DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on September 6, 2022:
Claims 1-7 are pending;
The specification and claim objections are withdrawn in light of the amendment;
The 112 rejections are withdrawn in light of the amendment;
The double patenting rejection is withdrawn in light of the Terminal Disclaimer;
The prior art rejections of record stand in light of the amendment.
Terminal Disclaimer
The terminal disclaimer filed on September 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,873,061 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmura et al. (EP 1498963A).
As to claim 7, Ohmura discloses a method for producing nickel-plated heat-treated steel sheets.  The method includes forming a nickel plating layer on a first surface of the sheet in an amount ranging from 4.4 to 26.7 g/m2 nickel, forming another nickel plating layer on a second surface of the steel sheet and heat treating the steel sheet in a temperature range from 350-450oC for 30seconds to 2 minutes.  Notably, Ohmura teaches in Examples 2, 3 and 7 of heat treating for 1 minute at temperatures of either 400oC or 450oC.  The stainless steel sheet is further plated with nickel on both sides at 8.9 g/m2 and 18/2 g/m2 (Example 2); 17.5 g/m2 (Example 3); 17.2 g/m2 and 9.1 g/m2 (Example 7).  The method steps above are performed with respect to the steel sheet.  The limitations of claim 7 to the sheet being an inner or outer surface of the can is not a limiting feature with respect to the method as it is held to be intended use of the steel sheet and method for producing the steel sheet.  As such, the steel sheets of Ohmura having nickel applied to both sides of the steel sheet in the same amounts and subjected to the same diffusion treatment in terms of temperature and time, will form an iron nickel diffusion layer and nickel layer at the outermost region of the nickel plated side.  This would be particularly true for the side of the steel sheet having nickel plating on the outer side of Examples 2, 3 and 7 as the amount of nickel and heat treatment conditions for these examples are the same as the instant invention, thus resulting in formation of an iron-nickel diffusion layer at the interfacial region between the steel sheet and nickel plating layer.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is the steel sheets of Ohmura having nickel applied to both sides of the steel sheet in the same amounts and subjected to the same diffusion treatment in terms of temperature and time, will form an iron nickel diffusion layer and nickel layer at the outermost region of the nickel plated side.  This would be particularly true for the side of the steel sheet having nickel plating on the outer side of Examples 2, 3 and 7 as the amount of nickel and heat treatment conditions for these examples are the same as the instant invention, thus resulting in formation of an iron-nickel diffusion layer at the interfacial region between the steel sheet and nickel plating layer.
The Examiner invites applicant to provide that that the prior art products and method of manufacturing the product do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
With respect to claim 7 being amended to recite that the nickel plating layer is a surface to be an inner surface of the battery can, this language is held to be intended use as there is nothing in the method claim (a method for producing a sheet) which breathes life into the location of the plating layer in a can structure.  The claim is to a method for producing a sheet, and the language with respect to the can is held to be intended use of the claimed method for producing the sheet therein.  Ohmura first forms a nickel-plated heat-treated steel sheet prior to manipulation of the sheets of Ohmura and at the point where the nickel-plated heat-treated steel sheet is formed (prior to forming the battery case), the method steps of Ohmura are identical to the method steps of claim 7.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohmura et al. (EP 1498963 A1) as evidenced by Mori et al. (U.S. Patent Application No. 2009/0311595).
As to claims 1, 2 and 4, Table 1 of Ohmura teaches of various examples for producing nickel-plated heat-treated steel sheet for a battery can.  The nickel plating thickness is 0.5 to 3 microns on the inside and 0.2 to 3 microns on the outside (para. [0025]).  Example 2 teaches of Ni plating at 8.9 g/m2 and a heat treatment step of 400°C for 1 minute.  Example 3 teaches of Ni plating at 17.5 g/m2 and a heat treatment step of 450°C for 1 minute.  Example 7 also teaches of the same amount of Ni plating (17.2 g/m2) as claimed and heat treatment of the plated case at 450°C for 1 minute (Example 7).  Additionally, the same sheets are provided with an outer side plating of only nickel (Example 2, 18.2 g/m2 @  400°C for 1 minute; Example 3, 17.5 g/m2 at 450°C for 1 minute; Example 7. 9.1 g/m2 at 450°C for one minute).  Each of these examples teach of the process steps which are the same as the instant invention, therefore as the process steps are the same, the resultant product of Ohmura, particularly the nickel-plated outer side of the can, would expectedly have the same characteristics as recited in claims 1, 2 and 4 absent clear evidence to the contrary.  Therefore claims 1, 2 and 4 are inherent to the product of Ohmura as evidenced by the use of the same plating process, same amount of plated nickel and same time and temperature for heat treating of the nickel-plated stainless steel cans of Examples 2, 3 and 7 of Ohmura.
As to claim 3, the nickel plating thickness is 0.5 to 3 microns on the inside and 0.2 to 3 microns on the outside (para. [0025]; as applied to claim 3).
	Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). 
“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is: as stainless steel inherently has an iron component therein, and since the outer side plating of nickel is present in the same amount and heat treated under the same temperature and time period, the resultant outer side of the nickel plated steel will expectedly exhibit the same Fe and Ni intensity. D1 and D2 of claim 1, ratio of thickness of the inherent iron-nickel diffusion layer to the nickel layer (claim 2) and hardness (claim 4), absent clear evidence to the contrary (see Mori, para. [0015], as evidence, which shows that the nickel plating thickness and the temperature and time of the heat treatment influence the Fe-Ni diffusion layer so that the Fe/Ni ratio in the Fe-Ni diffusion layer falls within a predetermined range). As the prior art process of Ohmura subjects the same materials to the same amount of nickel plating at the same thickness level and heat treatment for the same time and temperature, the product of Ohmura will expectedly have the same properties as recited in claims 1, 2 and 4.  In the alternative, if any differences are in fact shown by Applicant, these differences would expectedly be minor and obvious differences given the remarkable similarity between the nickel plating amount, nickel plate thickness and the process of producing the nickel-plated steel heat-treated steel sheets of Ohmura and that of the instant invention.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
With respect to claims 1-4 reciting that the nickel plating layer is a surface to be an inner surface of the battery can, this language is held to be intended use as there is nothing in the method claim (a method for producing a sheet) which breathes life into the location of the plating layer in a can structure.  The claims are only to a nickel-plated heat-treated steel sheet and the language with respect to the can is held to be intended use of the claimed method for producing the sheet therein.  Ohmura first forms a nickel-plated heat-treated steel sheet and for Examples 2, 3 and 7 employs the same amount of nickel subjected to the same heat treatment conditions prior to manipulation of the sheets of Ohmura. Thus the nickel-plated heat-treated steel sheet of Ohmura (at least Examples 2, 3 and 7), formed in these examples would expectedly exhibit the same characteristics of claims 2-4, absent clear evidence to the contrary.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
As to claims 5-6, the nickel-plated steel is employed as a can for a battery (abstract, paras. [0040]-[0042] and examples as applied to claim 5) and thus would include a battery provided with the can (paras. [0043]-[0046] as applied to claim 6).  Also, with respect to claims 5-6 and the nickel layer being the inner surface layer of the can, it is further noted Example 2 of Table 1 of Ohmura teaches of forming a Ni-plating of 8.9 g/m2 at the inner side and heat-treating the resultant product for 1 minute at 400oC.  Likewise Example 6 teaches of forming a Ni-plating of 9.2 g/m2 at the inner side and heat-treating the resultant product for 1 minute at 400oC and Example 7 teaches of Ni-plating 17.2 g/m2 at the inner side and heat-treating the resultant product for 1 minute at 450oC.  Therefore in certain examples, Ohmura teaches of forming the same nickel plating layer on the inner surface of the battery container.
Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are to nickel layers formed as the outermost layers of the invention and therefore alleges that the invention is distinct from Ohmura as the outermost layers of Ohmura are Ni-P or Ni-Po-Co layers.
This argument is not persuasive as the claims are not held to limit the outermost layers to only have nickel.  Claims 1-7 recite that the innermost and outermost layers constitute (constituting) nickel.  Constituting is synonymous with comprising (see 155 Synonyms & Antonyms of CONSTITUTING | Merriam-Webster Thesaurus).  Therefore, the claims do not limit the outermost layers to only have nickel as alleged by Applicant.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (that the outermost layers are consist only of nickel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As the features of the claims are still held to read on the invention of claims 1-7 as discussed above, and as the claims do not preclude the outermost layers from having other elements or being compounds/alloys, the prior art rejections of record stand.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725